ORDER ON REHEARING
BUTZNER, Circuit Judge.
While the petition for rehearing filed by Peat, Marwick, Mitchell & Company was pending, the Supreme Court held that although an order denying a plea of double jeopardy constituted a final decision within the meaning of 28 U.S.C. § 1291 and therefore was immediately appealable, the court of appeals should not have considered other non-appealable assignments of error under the doctrine of pendent jurisdiction. Abney v. United States,-U.S.-, 97 S.Ct. 2034, 52 L.Ed.2d 651 (1977). We believe that the principles of that case are applicable here.
Consequently, although we reiterate our ruling that the district court’s order denying disqualification of counsel is appealable, we withdraw that part of our opinion in which we reviewed the dismissal of the third-party complaint under the doctrine of pendent jurisdiction. We now hold, in accordance with Abney, that we lacked jurisdiction under § 1291 to allow an appeal of the district court’s interlocutory order dismissing the third-party complaint.
In all other respects the petition for rehearing is denied.
Entered with the concurrence of Senior Judge MOORE and Judge HALL.